Order, Supreme Court, New York County (Micki A. Scherer, J.), entered on or about January 22, 2002, which denied defendant’s application for remission of a bail forfeiture in the amount of $3,500, unanimously affirmed, without costs.
Contrary to the People’s suggestion, this civil appeal (retaining the caption of the underlying criminal action) is properly before this Court (see People v Schonfeld, 74 NY2d 324, 327 [1989]). However, the court properly exercised its discretion in denying remission (see People v Peerless Ins. Co., 21 AD2d 609 [1964]). Defendant did not supply any documentation that he had a medical excuse for his failure to appear in court on the required date or shortly thereafter. Furthermore, given defendant’s familiarity with the criminal justice system, which included seven bench warrants, his claims that no one told him to return and that he was unaware that he was still obligated to appear are incredible. The record fails to support any of defendant’s remaining claims, including his assertion that his *311plea agreement provided for remission of the bail forfeiture. Concur—Lippman, P.J., Tom, Nardelli, Gonzalez and Kavanagh, JJ.